 


109 HR 1213 IH: Caribbean Basin Trade Enhancement Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1213 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Hyde (for himself and Mr. Burton of Indiana) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To authorize appropriations for fiscal year 2006 for voluntary contributions on a grant basis to the Organization of American States (OAS) to establish a Center for Caribbean Basin Trade and to establish a skills-based training program for Caribbean Basin countries. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Caribbean Basin Trade Enhancement Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Center for Caribbean Basin Trade 
Sec. 101. Findings 
Sec. 102. Establishment 
Sec. 103. Activities 
Sec. 104. Administrative provisions 
Sec. 105. Sense of Congress 
Title II—Caribbean Basin skills-based training program 
Sec. 201. Findings 
Sec. 202. Establishment 
Sec. 203. Activities 
Sec. 204. Sense of Congress 
Title III—General Provisions 
Sec. 301. Report 
Sec. 302. Definitions 
Sec. 303. Authorization of appropriations   
ICenter for Caribbean Basin Trade 
101.FindingsCongress finds the following: 
(1)Increased globalization and economic integration are requiring countries throughout the world to rethink their competitiveness strategies and to take affirmative steps to improve their trade capacities. 
(2)Countries of the Caribbean Basin can benefit from assistance to improve their trade capacities. 
(3)The Organization of American States (OAS) has relevant experience in developing trade capacity initiatives and programs of countries of the Western Hemisphere. In particular, the Office for Trade, Growth and Competitiveness of the OAS has successfully trained trade negotiators, particularly within the context of negotiations to conclude a Free Trade Area of the Americas (FTAA). 
102.EstablishmentThe Secretary of State is authorized to make a voluntary contribution on a grant basis to the Organization of American States to establish a Center for Caribbean Basin Trade (hereinafter in this title referred to as the Center) in accordance with the provisions of this title. 
103.ActivitiesThe Center shall carry out the following activities:  
(1)Provide government officials of Caribbean Basin countries, including trade negotiators, with technical assistance in developing and implementing trade agreements. 
(2)Assist government officials and private sector representatives of Caribbean Basin countries to further assist firms in developing export readiness, such as developing firms’ commitment, identifying primary target markets, selecting market entry strategies, developing an international market plan, and developing distribution networks in other countries. 
(3)Provide training and consulting services to Caribbean Basin countries to upgrade port facilities, strengthen security measures, upgrade customs procedures, and modernize other infrastructure critical to trade. 
(4)Provide training and consulting services to government officials and private sector representatives of Caribbean Basin countries on import requirements of major trading countries for the Caribbean Basin region, including the United States, as well as financing mechanisms. 
104.Administrative provisionsThe Secretary of State, acting through the Assistant Secretary of State for Western Hemisphere Affairs and the United States Permanent Representative to the Organization of American States, shall work with the Organization of American States to determine the location, staffing requirements, programs, and working methodology of the Center. 
105.Sense of CongressIt is the sense of Congress that a thorough study and analysis should be undertaken to determine a permanent location of the Center.  
IICaribbean Basin skills-based training program 
201.FindingsCongress finds the following: 
(1)Studies demonstrate that greater emphasis needs to be given to secondary education in countries of the Western Hemisphere, including Caribbean Basin countries, in order to bridge the widening educational and technology gap in such countries, which ultimately hinders job growth. 
(2)Access to education is fundamental in helping to eradicate the poverty which limits economic growth in the countries of the Caribbean Basin. 
(3)Countries of the Western Hemisphere have consistently lagged behind the countries of Asia and other regions, suffering a self-perpetuating cycle of low-growth and increasing poverty. 
(4)The community college system in the United States provides skills-based training for United States workers and is a useful model for a skills-based training system for Caribbean Basin countries. 
(5)A skills-based training program established under the management of the Organization of American States (OAS) would be an effective means of addressing the needs of individuals and economic concerns in the Caribbean Basin region. 
(6)Such a program would provide individuals with the skills required to improve their standard of living and, together with employers, would further facilitate the economic integration of the countries of the Western Hemisphere.  
202.EstablishmentThe Secretary of State is authorized to make a voluntary contribution on a grant basis to the Organization of American States to establish a skills-based training program for Caribbean Basin countries (hereinafter in this title referred to as the program) in accordance with the provisions of this title. 
203.ActivitiesThe program shall carry out activities to support a productive workforce in Caribbean Basin countries. 
204.Sense of CongressIt is the sense of Congress that the program should focus on mid-level technical education and training for the workforce in Caribbean Basin countries, utilizing existing educational facilities, cooperative private sector and government entities, and Internet-based training. 
IIIGeneral Provisions 
301.ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the implementation of this Act.  
302.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on International Relations and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
(2)Caribbean basin countries; countries of the caribbean basinThe term Caribbean Basin countries or countries of the Caribbean Basin means the countries and territories specified in the matter preceding paragraph (1) of section 212(b) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2702(b)). 
(3)OASThe term OAS means the Organization of American States. 
303.Authorization of appropriations 
(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State to carry out this Act such sums as may be necessary for fiscal year 2006. 
(b)Sense of congressOf the amount appropriated pursuant to the authorization of appropriations under subsection (a), it is the sense of Congress that up to $10,000,000 should be available to carry out title I of this Act and up to $10,000,000 should be available to carry out title II of this Act. 
 
